Election/Restrictions
RE: Georges et al.
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-48 and 53-54, drawn to a bispecific agonistic CD28 antigen binding molecule, classified in C07K2317/31.
II. 	Claims 49-52, drawn to one or more isolated polynucleotide encoding a bispecific agonistic CD28 antigen binding molecule, vector, host cell, and a method of making a bispecific agonistic CD28 antigen binding molecule, classified in C12N15/00.
III. 	Claims 55 and 57-63, drawn to a method for treating cancer in an individual, comprising administering a bispecific agonistic CD28 antigen binding molecule, classified in A61K2039/505.

2.	The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the antibody of Group I includes, for example, IgG molecules which comprise 2 heavy and 2 light chains containing constant and variable regions, and including framework regions which act as a scaffold for the 6 complementarity determining regions (CDRs).  Polypeptides, such as the antibody of Group I which are composed of amino acids, and 
The antibody and polynucleotide inventions have separate status in the art as shown by their different classifications. Furthermore, searches for the inventions of Groups I and II are not extensive. The protein and polynucleotide sequences are searched in multiple different databases. Thus searching Groups I and II together would impose a serious search burden. 

Inventions I and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the antibody can be used to detect CD28, as opposed to being used to treat cancer.


Inventions II and III are directed to an unrelated product and process because the product of Invention II cannot be used in, or made by, the process of Invention III.  See MPEP § 802.01 and § 806.06.  

3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

4.	This application contains claims directed to the following patentably distinct species:
(i)	CD28 antigen binding domains characterized by comprising different 6 CDR sequences recited in claims 3-6 (applicant is required to elect a single CD28 binding domain defined by specific 6 CDR sequences (no X amino acid allowed), and further identify from claims 5-6 the VH and VL sequences which comprise the elected 6 CDR sequences).

		If applicant elects CEA, applicant is required to further elect a single CEA binding domain from group (iii).
If applicant elects FAP, applicant is required to further elect a single FAP binding domain from group (iv).
If applicant elects GPRC5D, applicant is required to further elect a single GPRC5D binding domain from group (v).
If applicant elects CD19, applicant is required to further elect a single CD19 binding domain from group (vi).
(iii)	CEA binding domains characterized by comprising different 6 CDR sequences recited in claims 9-12 (applicant is required to elect a single CEA binding domain defined by specific 6 CDR sequences (no X amino acid allowed), and further identify from claims 10-12 the VH and VL sequences which comprise the elected 6 CDR sequences)
(iv)	FAP binding domains characterized by comprising different 6 CDR sequences recited in claims 14-15 (applicant is required to elect a single FAP binding domain defined by specific 6 CDR sequences)
(applicant is required to elect a single GPRC5D binding domain defined by specific 6 CDR sequences)
(vi)	CD19 binding domains characterized by comprising different 6 CDR sequences recited in claims 40-42 (applicant is required to elect a single CD19 binding domain defined by specific 6 CDR sequences)
(vii)	chemotherapeutic agent, radiation therapy, a T-cell activating anti-CD3 bispecific antibody, anti-PD-L1 antibody, anti-PD-1 antibody (claims 59-61).

The species are independent or distinct because:
CD28 antigen binding domains of group (i) comprise different sequences (thus different structures), bind to different epitopes and require separate searches, 
 proteins of group (ii) are structurally and functionally distinct, and require separate searches, 
CEA binding domain of groups (iii) comprise different sequences (thus different structures), bind to different epitopes and require separate searches,
FAP binding domain of groups (iv) comprise different sequences (thus different structures), bind to different epitopes and require separate searches,
GPRC5D binding domain of groups (v) comprise different sequences (thus different structures), bind to different epitopes and require separate searches,
CD19 binding domain of groups (vi) comprise different sequences (thus different structures), bind to different epitopes and require separate searches, and

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species or a single grouping of patentably indistinct species from each of groups (i)-(vii) (for example, (i) a single CD28 binding domain comprising 6 CDRs comprising SEQ ID NOs: 20, 21, 22, 23, 24 and 25, (ii) CEA, (iii) a single CEA binding domain comprising 6 CDRs comprising SEQ ID NOs: 180, 181, 182, 183, 184, and 185, (iv)-(vi) not applicable, (vii) chemotherapeutic agent), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 46-48, 53-55, 57-58 and 62-63 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

5.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HONG SANG/           Primary Examiner, Art Unit 1643